           Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 1 of 15


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARKISHA P. WHITE; A.C., a minor, 1
                          Plaintiffs,
                    -against-                                       21-CV-6347 (LTS)
PINE BUSH CENTRAL SCHOOL DISTRICT;                               ORDER OF DISMISSAL
JESSICA ZUKOR; PATRICIA FERNANDEZ;
BRIAN BREHENY,
                          Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Markisha White, who is appearing pro se, brings this action individually and on

behalf of her minor child A.C. She invokes the Court’s federal question jurisdiction, alleging that

Defendants failed to protect A.C. from being injured by another student and failed to adequately

investigate the incident. By order dated August 4, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth

below, the Court dismisses the complaint, but grants Plaintiff thirty days’ leave to replead any

claims brought on her own behalf.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also




       1
        Rule 5.2(a)(3) of the Federal Rules of Civil Procedure requires that any court
submissions referring to a minor must only include the minor’s initials.
            Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 2 of 15


dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff brings this action against the Pine Bush Central School District; A.C.’s one-on-

one aide, Jessica Zukor; nurse Patricia Fernandez, and Principal Brian Breheny. The following

allegations are taken from the complaint. On May 18, 2021, A.C. came home from school with



                                                   2
           Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 3 of 15


“a chunk of her hair missing” after a cornrow braid “was ripped from her scalp during recess.”

(ECF 2, at 5.) Zukor was away from A.C., talking with other teachers, when the incident

occurred. (Id.) A.C. claims that when she got off the swing, she felt a pain in her head. Another

child came to A.C. with her braid in his hand while laughing and telling A.C. that her “hair came

out.” (Id.) Zukor walked A.C. to Ms. Rose, an assistant nurse, who told A.C. that “she will be

fine and sent her to lunch.” (Id.) A.C. was still in pain and alleges that her classmates were

teasing and laughing at her and saying, “I got her.” (Id. at 5-6.)

       A.C. went to the nurse, Ms. Fernandez, who gave A.C. an ice pack and had her sit down.

A.C. requested to call her mother, but Fernandez told A.C. she could not because her mother was

working.

       Plaintiff alleges that no incident report was made, and she was not informed of the

incident by school officials. Plaintiff states that she spoke with Principal Breheny, who

“basically ignored” her concerns, and nobody else could answer her questions about what

happened. (Id. at 6.)

       A.C.’s health care provider stated that it took a lot of force for A.C.’s hair to be pulled

out, and that it was unlikely that a swing caused the injury. An investigator from the state police

reviewed the video of the incident, and stated, “from what he seen it wasn’t from the swing,” and

that the video showed A.C. “going out of camera view with [two] other kids.” (Id. at 7.)

       Plaintiff requested a new one-to-one aide for A.C., but the school told her it “didn’t have

anyone else.” (Id.)

       Plaintiff alleges that A.C. suffered “head trauma” from her hair being ripped from her

scalp, as well as increased anxiety and emotional distress. (Id. at 6, 7.)

       In the section of the complaint form asking Plaintiff to state the relief she seeks, Plaintiff

writes, “Personal injury, mental & emotional injury, damages under Americans with disability



                                                  3
          Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 4 of 15


Act, damages for negligence, Attorney fees, costs, expenses, any further relief as court may

deem equitable.” (Id. at 6.)

       Plaintiff attaches to the complaint a timeline of the events, email correspondence with

school officials, and a copy of a “Section 504 Accommodation Plan” which states that A.C. has

been diagnosed with epilepsy and concludes that A.C. “requires 1:1 adult supervision throughout

the school day.” (Id. at 10.)

                                           DISCUSSION

A.     Federal Rule of Civil Procedure 5.2(a)(3)

       Rule 5.2(a)(3) of the Federal Rules of Civil Procedure requires that any court submissions

referring to a minor must only include the minor’s initials. Plaintiff provides the full name of her

minor daughter A.C. in the complaint. The Court is therefore limiting electronic access to the

complaint to a “case-participant only” basis. If Plaintiff files any additional documents, she must

comply with Rule 5.2(a)(3).

B.     Claims on behalf of A.C.

       The provision governing appearances in federal court, 28 U.S.C. § 1654, allows two

types of representation: “that by an attorney admitted to the practice of law by a governmental

regulatory body, and that by a person representing [her]self.” Eagle Assocs. v. Bank of Montreal,

926 F.2d 1305, 1308 (2d Cir. 1991). Generally, a non-attorney parent cannot bring an action

without counsel in federal court on behalf of a child. See Tindall v. Poultney High Sch. Dist., 414

F.3d 281, 284 (2d Cir. 2005). “[B]ecause pro se means to appear for one’s self, a person may not

appear on another person’s behalf in the other’s cause. A person must be litigating an interest

personal to [her].” Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998); Cheung v. Youth Orch.

Found. of Buffalo, Inc., 902 F.2d 59, 60 (2d Cir. 1990) (“[I]t is not in the interests of minors . . .

that they be represented by non-attorneys.”). Because Plaintiff cannot represent her daughter



                                                   4
           Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 5 of 15


without counsel, any claims she is asserting on behalf of A.C. are dismissed without prejudice to

any action an attorney may file representing A.C.’s interests. 2 This action proceeds with

Markisha White as the sole Plaintiff.

C.     Claims on behalf of Markisha White

       The complaint purports to bring claims under the Americans with Disabilities Act of

1990 (“ADA”) and “Section 504,” which the Court understands to be Section 504 of the

Rehabilitation Act of 1973. The ADA provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the benefits of

the services, programs or activities of a public entity, or be subjected to discrimination by any

such entity.” 42 U.S.C. § 12132. Similarly, Section 504 of the Rehabilitation Act provides that

“[n]o otherwise qualified individual with a disability . . . shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal assistance.” 29 U.S.C. § 794(a).

       Here, the complaint fails to allege facts suggesting that Plaintiff Markisha White is a

qualified individual with a disability or that Defendants have violated her rights under these

statutes. The Court therefore dismisses the complaint for failure to state claim. 28 U.S.C.

§ 1915(e)(2)(B)(ii). Because it is unclear whether Plaintiff Markisha White can allege facts to

suggest a plausible claim, the Court grants her thirty days’ leave to replead any claims she seeks

to bring on her own behalf.




       2
         Plaintiff may contact the New York Legal Assistance Group (NYLAG) for assistance in
retaining counsel on behalf of her daughter. An informational flyer provided by NYLAG is
attached to this order.


                                                   5
           Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 6 of 15


D.      Leave to Replead

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because it is unclear whether Plaintiff

may be able to allege additional facts to state a valid claim on her own behalf, the Court grants

Plaintiff thirty days’ leave to amend her complaint to detail her claims.

        Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant. If Plaintiff has an address for any named defendant, Plaintiff must

provide it. Plaintiff should include all of the information in the amended complaint that Plaintiff

wants the Court to consider in deciding whether the amended complaint states a claim for relief.

That information should include:

             the names and titles of all relevant people;

             a description of all relevant events, including what each defendant did or failed to do,
             the approximate date and time of each event, and the general location where each
             event occurred;

             a description of the injuries Plaintiff suffered; and

             the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
             relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated her

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.


                                                    6
          Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 7 of 15


       Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                         CONCLUSION

       The Court dismisses the complaint for failure to state a claim on which relief any be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Any claims asserted on behalf of A.C. are dismissed

without prejudice to any action an attorney may file representing A.C.’s interests. The Court

grants Plaintiff thirty days’ leave to replead her claims in an amended complaint that complies

with the standards set forth above. The Clerk of Court is instructed to hold this matter open on

the docket until a civil judgment is entered.

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff. Plaintiff has

consented to receive electronic service of notices and documents in this action. (ECF 3.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 23, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 7
               Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 8 of 15




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 9 of 15




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 10 of 15




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 11 of 15




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 12 of 15




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 13 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 14 of 15




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
          Case 1:21-cv-06347-LTS Document 5 Filed 08/23/21 Page 15 of 15




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
